DETAILED ACTION
	The present application, filed on or after March 16,2013, is being examined under the first inventor to file provisions of the AIA .
	The Office Action is in response to the Applicant Arguments/Remarks filed on 3/02/2021.
Status of Claims:
Claims 1-21 are pending in this Office Action.

Response to Arguments
Applicant’s arguments dated 3/02/2021 respect to claims 1, 11 and 20 have been fully considered and persuasive. A new grounds of rejection necessitated by applicant’s arguments. This Action is made NON FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0074810), in view of Arrouye et al. (US 8,156,104 – IDs) “Arrouye”, and further in view of Oh et al. (US 2012/0036218) “Oh”. 
Regarding claim 1; Wang discloses a machine implemented method for providing a search functionality on a computer, the method comprising:
determining a time to perform an update on a search index (Wang: Fig. 1 paragraph [0028-0031] – provide replicate nodes with replicate index portions for the nodes with their index portions. The replicates are accessed, or initiated, when the original nodes are unavailable and it also updates the index periodically. The index manager application106 can determine if one or more respective index portions 114 and/or replicate index portions 118 is or are to be replaced or updated);
detecting whether one or more applications are not operable [[to provide application information]] required to update the search index at the time (Wang: paragraphs [0028-0031] – Figs. 2A-3, the index manager application 106 can determine that one or more of the nodes 112 and/or replicate nodes 116 are unavailable.  For example, the index manager application 106 can determine that one or more nodes 112 and/or replicate nodes 116 have gone offline, experienced a disk failure, lost network connectivity, stopped responding, or experienced another type of failure); 
Wang does not explicitly disclose provide application information. However, Arrouye discloses provide application information (Arrouye: Figs. 4, 5; col. 3, lines 20-30 – an importer is called by a metadata processing software in response to a notification from an OS kernel that a new file has been created or an existing file has been modified; in this case, the particular importer called by the metadata processing system will typically depend upon the type of file (e.g. text file or image file or MP3 file, etc.), although one, single importer for all file types on a system may be used regardless of the type of file. An importer will typically specify a file path name for the extracted metadata and specify selected data to be extracted and written into the file path name of the file containing the extracted metadata “application information”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang to include the feature of Arrouye. One would have been motivated to make this combination to extract metadata of the file to search for file index as taught by Arrouye.
Wang discloses initiating, in response to detecting that one or more applications are not operable to provide [[the application information (Arrouye teaches as above)]] required to update the search index at the time one or more application extensions, wherein the one or more application extensions extend the one or more applications to [[provide the application information when the one or more applications are inoperable, and requesting that the one or more application extensions provide the application information (Arrouye teaches as above)]] required to update the search index instead of the applications which they extend (Wang: paragraph [0028-0031] – provide replicate nodes with replicate index portions for the nodes with their index portions. The replicates are accessed, or initiated, when the original nodes are unavailable and it also updates the index periodically. The index manager application106 can determine if one or more respective index portions 114 and/or replicate index portions 118 is or are to be replaced or updated);
Wang and Arrouye do not explicitly disclose wherein the application information includes contextual information about a user’s use of the computer. However, Oh discloses wherein the application information includes contextual information about a user’s use of the computer (Oh: paragraph [0042] – application information includes contextual information of the application, the contextual information may indicate the characteristic information of the user. Characteristic information of the user may include usage of certain applications by the user, such as the frequency and duration of use and it may include at least one of setting information of the application, usage frequency information of a user, usage time information of the user etc…). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang and Arrouye to include the feature of Oh. One would have been motivated to make this combination to include contextual information of the application which indicating user’s use of computer for sharing with other users as taught by Oh.
Regarding claim 3; Wang further discloses wherein initiating the one or more application extensions does not require launching the one or more applications which they extend (Wang: paragraphs [0028-0031]); 
Regarding claim 7; Wang discloses wherein detecting inoperability to provide the application information required to update the search index includes detecting an unexpected failure of the one or more applications (Wang: paragraph [0028-0031] – provide replicate nodes with replicate index portions for the nodes with their index portions. The replicates are accessed, or initiated, when the original nodes are unavailable and it also updates the index periodically).
Regarding claims 11, 13 and 17; note the rejection of claims 1, 3 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0074810), in view of Arrouye et al. (US 8,156,104 – IDs) “Arrouye”, in view of Oh et al. (US 2012/0036218) “Oh”, and further in view of Mullis, II et al. (US 8,010,959) “Mullis”.
Regarding claim 2; Wang, Arrouye and Oh do not explicitly disclose wherein the one or more application extensions have equal access privileges to the application information as the one or more applications which they extend. However, Mullis wherein the one or more application extensions have equal access privileges to the application information as the one or more applications which they extend (Mullis: col. 1, lines 54-67 – the upgraded device drivers “application” have the same access privileges with the currently installed device drivers to be updated by the controller). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang, Arrouye and Oh to include the feature of Mullis. One would have been motivated to make this combination to include the method of automatically updates one or more device drivers when it is not compatible with the firmware “access privilege to the drivers” as taught by Mullis.
	Regarding claim 20; Wang discloses a processing system comprising: 
determining a time to perform an update on a search index (Wang: Fig. 1 paragraph [0028-0031] – provide replicate nodes with replicate index portions for the nodes with their index portions. The replicates are accessed, or initiated, when the original nodes are unavailable and it also updates the index periodically. The index manager application106 can determine if one or more respective index portions 114 and/or replicate index portions 118 is or are to be replaced or updated);
detecting whether one or more applications are not operable [[to provide application information]] required to update the search index at the time (Wang: paragraphs [0028-0031] – Figs. 2A-3, the index manger application 106 can determine that one or more of the nodes 112 and/or replicate nodes 116 are unavailable.  For example, the index manager application 106 can determine that one or more nodes 112 and/or replicate nodes 116 have gone offline, experienced a disk failure, lost network connectivity, stopped responding, or experienced another type of failure); 
Wang does not explicitly disclose provide application information. However, Arrouye discloses provide application information (Arrouye: Figs. 4, 5; col. 3, lines 20-30 – an importer is called by a metadata processing software in response to a notification from an OS kernel that a new file has been created or an existing file has been modified; in this case, the particular importer called by the metadata processing system will typically depend upon the type of file (e.g. text file or image file or MP3 file, etc.), although one, single importer for all file types on a system may be used regardless of the type of file. An importer will typically specify a file path name for the extracted metadata and specify selected data to be extracted and written into the file path name of the file containing the extracted metadata “application information”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang to include the feature of Arrouye. One would have been motivated to make this combination to extract metadata of the file to search for file index as taught by Arrouye.
(Arrouye teaches as above)]] required to update the search index at the time one or more application extensions, wherein the one or more application extensions extend the one or more applications to [[provide the application information when the one or more applications are inoperable, and requesting that the one or more application extensions provide the application information (Arrouye teaches as above)]] required to update the search index instead of the applications which they extend (Wang: paragraph [0028-0031] – provide replicate nodes with replicate index portions for the nodes with their index portions. The replicates are accessed, or initiated, when the original nodes are unavailable and it also updates the index periodically. The index manager application106 can determine if one or more respective index portions 114 and/or replicate index portions 118 is or are to be replaced or updated);
Wang and Arrouye do not explicitly disclose wherein the application information includes contextual information about a user’s use of the computer. However, Oh discloses wherein the application information includes contextual information about a user’s use of the computer (Oh: paragraph [0042] – application information includes contextual information of the application, the contextual information may indicate the characteristic information of the user. Characteristic information of the user may include usage of certain applications by the user, such as the frequency and duration of use and it may include at least one of setting information of the application, usage frequency information of a user, usage time information of the user etc…). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date 
Wang, Arrouye and Oh do not explicitly disclose wherein the one or more application extensions have equal access privileges to the application information as the one or more applications which they extend. However, Mullis discloses wherein the one or more application extensions have equal access privileges to the application information as the one or more applications which they extend(Mullis: col. 1, lines 54-67 – the upgraded device drivers “application” have the same access privileges with the currently installed device drivers to be updated by the controller). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang, Arrouye and Oh to include the feature of Mullis. One would have been motivated to make this combination to include the method of automatically updates one or more device drivers when it is not compatible with the firmware “access privilege to the drivers” as taught by Mullis.
Wang discloses wherein initiating the one or more application extensions does not require launching the one or more applications which they extend (Wang: paragraphs [0028-0031]);
 Regarding claim 12; note the rejection of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4-6, 8, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0074810), in view of Arrouye et al. (US 8,156,104 – IDs) “Arrouye”, and further in view of Oh et al. (US 2012/0036218) “Oh”, and further in view of Pidduck (US 2014/0181063 -  Ids)”.
           Regarding claim 4; Wang, Arrouye and Oh do not explicitly disclose wherein the application information required to update the search index includes metadata relating to files modified by the one or more applications. However, Pidduck discloses wherein application information required to update the search index includes metadata relating to files modified by the application (Pidduck: Fig. 5; paragraph [0051] – Indexing controller 305 receives indexing requests (e.g., from a distributor, another application or other source).  An indexing request received at the indexing controller 305 may include an instruction to add an object, delete an object, modify an object or replace an object in index 124.  Such an indexing request may also include the information to be added or changed, such as the full text content to be indexed and the associated metadata for the object). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang, Arrouye and Oh to include the feature of Pidduck. One would have been motivated to make this combination to include methods and products for protecting derived metadata when updating records in a computerized search system as taught by Pidduck.
Regarding claim 5; Pidduck further discloses wherein the application information required to update the search index further includes changes to a search relevance parameter (Pidduck: Abs. – A search engine may maintain a list of derived metadata. When an event occurs that requires updating a search index, the search engine can determine which metadata is derived metadata and take appropriate actions with respect to the derived metadata). Same motivation as claim 4.
Regarding claim 6; Pidduck further discloses wherein changes to the search relevance parameter determine a manner in which query results are presented (Pidduck: paragraphs [0031, 0034-0035] – search interface 230 may send queries to search modules 240.  Federator 245 gathers the results from all search modules together, and generates a response to the query received through search interface 230.  Search modules 240 are responsible for performing searches on an index partition, and performing tasks such as computing relevance score, sorting results, and retrieving metadata regions to return in a query). Same motivation as claim 4.
Regarding claim 8; Pidduck further discloses wherein when the one or more applications are operable, the one or more applications provide the application information to update the search index by exporting the application information to the index and wherein the application information includes at least one of (a) context relating to one or more files created or modified by the application and (b) metadata relating to the one or more files (Pidduck: Abs. - A search engine may maintain a list of derived metadata. When an event occurs that requires updating a search index, the search engine can determine which metadata is derived metadata and take appropriate actions with respect to the derived metadata). Same motivation as claim 4.
Regarding claims 14-16 and 18; note the rejection of claims 4-6 and 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0074810), in view of Arrouye et al. (US 8,156,104 – IDs) “Arrouye”, and further in view of Oh et al. (US 2012/0036218) “Oh”, in view of Pidduck (US 2014/0181063 -  Ids)”, and further in view of Gross et al. (US 8,856,093 – Ids) “Gross”.
Regarding claim 9; Wang, Arrouye and Oh and Pidduck do not explicitly disclose the machine implemented method of claim 8, wherein the search index is an inverted index of full text content from files of a plurality of different applications. However, Gross discloses wherein the index is an inverted index of full text content from files of a plurality of different applications (Gross: col. 5, lines 7-23 – create reveres or inverted index for files). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Wang, Arrouye and Oh and Pidduck to include the feature of Gross. One would have been motivated to make this combination advantageously provides for incremental or reactive searching of a variety of search targets as taught by Gross (col. 2, lines 14-15).
Regarding claim 10; Gross further discloses wherein the inverted index includes metadata from files of the plurality of different applications (Gross: col. 5, lines 7-23 – create reveres or inverted index for files. The index includes a data structure that associates character strings with files, documents, and the like. In one example embodiment, for each word or character string found with a file or document the index stores which fields of which documents or files contain that word or character string). Same motivation as claim 9.
Regarding claim 19; note the rejection of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent 
to applicant's disclosure. See form PTO-892.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if the limitations of claim 21 are incorporated in all independent claims 1, 11 and 20 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/KRIS E MACKES/Primary Examiner, Art Unit 2153